Citation Nr: 0901588	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  03-35 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for residuals of a left shoulder injury.

2.  Entitlement to an initial rating in excess of 20 percent 
for degenerative disc disease of the lumbar spine with 
osteophytosis.

3.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a right tibial stress reaction.

4.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a left tibial stress reaction.

5.  Entitlement to an initial rating in excess of 10 percent 
for bilateral pes planus and plantar fasciitis.  

6.  Entitlement to an initial rating in excess of 50 percent 
for depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1998 to 
September 2002. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for degenerative disc disease, residuals of right 
and left tibial stress reactions, bilateral pes planus, and 
residuals of a left shoulder injury.  An April 2007 decision 
also granted service connection for depression.  Timely 
appeals were noted with respect to the assigned disability 
ratings.

A review of the record reflects that the veteran also 
perfected an appeal for service connection for alopecia in 
November 2003.  Service connection for alopecia was granted 
by rating decision dated August 2005, which represents a 
substantial grant of the benefit sought.

During the pendency of the veteran's appeal, the RO awarded 
an increased evaluation for degenerative disc disease from 10 
percent to 20 percent; for bilateral pes planus and plantar 
fasciitis from noncompensable to 10 percent; for residuals of 
a left shoulder injury from 10 percent to 20 percent; and for 
an acquired psychiatric disorder from 30 percent to 50 
percent.  The United States Court of Appeals for Veterans 
Claims (Court) has held that on a claim for an original or 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law or regulations, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit is awarded.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).   The Court further held that, where 
a claimant has filed a notice of disagreement as to a RO 
decision assigning a particular rating, a subsequent RO 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the appeal.  Id.  Thus, 
the issues remain in appellate status. 
  
In November 2006, the Board issued a decision denying 
entitlement to an increased initial evaluation for all issues 
except an acquired psychiatric disorder.  In May 2007, that 
decision was vacated and the matters remanded to the RO (via 
the Appeals Management Center (AMC)) for further evidentiary 
development.  After completion of the requested development, 
the AMC returned the case to the Board for appellate review.

A hearing on these matters was held before the undersigned 
Veterans Law Judge on October 9, 2008.  A copy of the hearing 
transcript has been associated with the file.

During his October 2008 hearing, the veteran raised matters 
of service connection for a cardiovascular disorder and 
periodontal disease.  To date, no action has been taken on 
these claims, and they are hereby referred back to the RO for 
appropriate disposition.

The issues of entitlement to increased initial evaluations 
for degenerative disc disease and depression are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  Residuals of a left shoulder injury include pain and 
limitation of motion.  There is no evidence of ankylosis, 
limitation of motion of the arm to 25 degrees from the side 
of the body, or impairment of the humerus.  

2.  Residuals of right and left tibial stress reactions are 
manifested by bilateral knee pain, with pain and weakness in 
the lower legs.  

3.  Prior to August 3, 2007, bilateral pes planus and plantar 
fasciitis resulted in no more than moderate impairment, 
manifested by inward bowing of the Achilles tendon and pain 
on manipulation and use.

4.  Since August 3, 2007, bilateral pes planus and plantar 
fasciitis have been manifested by the use of orthotics, 
accentuated pain on manipulation and use, indications of 
swelling upon use, and characteristic callosities.  
Pronounced disability has not been exhibited.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for residuals of a left shoulder injury have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R.     §§ 
4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 
5299-5203 (2008).  

2.  The criteria for an initial evaluation in excess of 10 
percent for residuals of a right tibial stress reaction have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.71a, DC 5299-5262 (2008).  

3.  The criteria for an initial evaluation in excess of 10 
percent for residuals of a left tibial stress reaction have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.71a, DC 5299-5262 (2008).  

4.  For the period prior to August 3, 2007, the criteria for 
an initial evaluation in excess of 10 percent for bilateral 
pes planus and plantar fasciitis were not met.  38 U.S.C.A. 
§§ 1155, 5103-5103A, 5107 (West 2002); 38 C.F.R.    §§ 3.321, 
4.71a, Diagnostic Code 5276 (2008).

5.  For the period from August 3, 2007, the criteria for a 
disability evaluation of 30 percent, but no higher, for 
bilateral pes planus and plantar fasciitis, have been met.  
38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.71a, 4.73, DC 5276 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The veteran's claims were substantiated in September 2002 and 
April 2007 when he was granted service connection for matters 
currently on appeal.  The veteran had not sought a specific 
disability rating or a particular effective date as a part of 
his original claim.  As a result of the grants of service 
connection and the assignment of a specific disability rating 
and effective date, section 5103(a) notice was no longer 
required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490 
(2006).  The veteran expressed disagreement with the 
disability ratings assigned and was issued a statement of the 
case (SOC) and supplemental SOCs.  He appealed the decisions.  

In correspondence dated in December 2003, the RO notified the 
veteran of what was necessary to establish his increased 
rating claims under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Specifically, the RO notified the veteran of: 
information and evidence necessary to substantiate the claims 
for increased initial evaluations; information and evidence 
that VA would seek to provide; and information and evidence 
that the veteran was expected to provide.  In a March 2008 
supplemental statement of the case, the veteran was notified 
of the way initial disability ratings and effective dates are 
established.  He advised in correspondence dated December 
2008 that he had no further evidence to submit.  

Since these claims are the appeals of initial ratings, fully 
satisfactory notice was delivered after they were initially 
adjudicated.  However, the RO subsequently readjudicated the 
claims based on all the evidence.  The veteran was able to 
participate effectively in the processing of his claims. 
 There is no indication in the record or reason to believe 
that the ultimate decision of the originating agency on the 
merits of the claims would have been different had complete 
VCAA notice been provided at an earlier time.

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  The veteran has been medically evaluated in 
conjunction with his claims.  The duties to notify and assist 
have been met.

Legal Criteria

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
found in 38 C.F.R. Part 4.  Disability ratings are intended 
to compensate impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation 
of a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  38 
C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  When a reasonable doubt arises regarding the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Because these appeals ensue from the veteran's disagreement 
with the evaluations assigned in connection with the original 
grants of service connection, the potential for the 
assignment of separate, or "staged" ratings for separate 
periods of time, based on the facts found, must be 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's left shoulder disability has been evaluated as 
analogous to impairment of the clavicle or scapula under DC 
5299-5203.  Under that DC, dislocation of the clavicle or 
scapula with loose movement is rated as 20 percent for the 
major shoulder and 20 percent for the minor shoulder.  
Diagnostic Code 5203 also provides an alternative rating 
based on impairment of function of the contiguous joint.  38 
C.F.R. § 4.71a.

The veteran's tibia disabilities have been evaluated as 
analogous to impairment of the tibia and fibula under DC 
5299-5262.  Under that DC, malunion of the tibia and fibula 
with slight knee or ankle disability is rated 10 percent 
disabling; malunion of the tibia and fibula with moderate 
knee or ankle disability is rated 20 percent disabling; and 
malunion of the tibia and fibula with marked knee or ankle 
disability is rated 30 percent disabling.  Nonunion of the 
tibia and fibula with loose motion, requiring a brace, is 
rated 40 percent disabling.  Id.

The veteran's bilateral pes planus and plantar fasciitis have 
been rated as 10 percent disabling under Diagnostic Code 
5276.  Under this Diagnostic Code, a 10 percent evaluation is 
warranted for unilateral or bilateral moderate acquired pes 
planus with weight-bearing line over or medial to great toe, 
inward bowing of the tendon Achilles, pain on manipulation 
and use of the feet.  A 30 percent evaluation is warranted 
for severe bilateral pes planus manifested by marked 
deformity (pronation, abduction, etc.), accentuated pain on 
manipulation and use, indications of swelling on use of the 
feet, and characteristic callosities.  A 50 percent 
evaluation is warranted for pronounced bilateral acquired pes 
planus manifested by marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendon Achilles on manipulation, not 
improved by orthopedic shoes or appliances.  38 C.F.R. § 
4.71a, Diagnostic Code 5276.  

Functional loss, which is the inability to perform the normal 
working movements of the body within normal limits, 
specifically due to pain and weakness on motion, also is to 
be considered when ascertaining the severity of 
musculoskeletal disabilities.  38 C.F.R. §§ 4.40, 4.45 and 
4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 204-06 
(1995).

Increased Initial Evaluation for Residuals of a Left Shoulder 
Injury 

Service connection was granted for residuals of a left 
shoulder injury by rating decision dated September 2002, and 
a 10 percent disability rating for the minor shoulder, 
effective September 28, 2002, was assigned.  By rating 
decision dated August 2005, that disability rating was 
increased to 20 percent, the maximum allowable for a minor 
(non-dominant) shoulder under DC 5203.  

The veteran received a pre-discharge VA examination in May 
2002.  He complained of pain and felt as if the shoulder was 
separated.  His range of motion was not affected, nor were 
his activities of daily living.  On physical examination, the 
shoulder was normal in outline and symmetric in form and 
function with the right.  There was no muscle atrophy.  There 
was no heat, redness, swelling or effusion.  Range of motion 
testing occurred without restriction or pain.  Weakness, lack 
of endurance, or incoordination did not impact the range of 
motion.  The examiner found that there was no shoulder 
pathology upon which to render a diagnosis.  

In VA clinical notes dated from 2003 to 2004, the veteran 
intermittently complained of left shoulder pain and a 
decreased range of motion.  In September 2003, a clavicle 
deformity and decreased range of motion were observed by VA 
clinicians.  

The veteran received a VA examination of his shoulder in 
January 2005.  The veteran identified his right arm as the 
dominant arm.  On physical examination, pain and stiffness 
were identified.  There were no episodes of dislocation or 
subluxation.  There was no weakness or effusion.  The veteran 
reported daily mild flareups of pain and indicated that he 
could not sleep on his left side.  Range of motion testing 
showed flexion to 80 degrees with pain at 60 degrees, 
external rotation to 45 degrees with pain at 10 degrees, 
abduction to 80 degrees with pain at 60 degrees, and internal 
rotation to 80 degrees.  There was no loss of bone or part of 
a bone, nor was ankylosis of the joint identified.  X-ray 
studies showed a possible hypertrophic spur, but the bones 
appeared to be intact.  There was some limitation of motion 
on repetitive use.  The veteran had missed work approximately 
3 days out of the year due to shoulder pain.  There was a 
mild effect on his ability to exercise.   

Clinical notes dated from 2005 to 2007 show intermittent 
complaints of shoulder pain, which were treated with over the 
counter pain medications.   

On VA examination in August 2007, no deformity of the 
shoulder was objectively observed.  There was pain, crepitus, 
weakness, as well as decreased speed of joint motion.  There 
were no episodes of dislocation, subluxation or effusion, nor 
was there loss of bone or part of a bone.  The veteran 
reported weekly severe flareups of pain lasting 1-2 days, 
precipitated by overhead use.  The veteran reported that 
during these flareups, he could not work at his second job as 
a firearms instructor, because he could not lift his arms to 
shoulder level.  

Range of motion testing showed flexion to 100 degrees out of 
a possible 180, abduction to 90 degrees out of a possible 
180, internal rotation to 10 degrees out of a possible 90, 
and external rotation to 25 degrees out of a possible 90.  
There was objective evidence of pain with active motion.  
There was significant guarding secondary to pain.  After 
repetitive motion, flexion decreased to 90 degrees, abduction 
to 80 degrees, internal rotation to 5 degrees, and external 
rotation to 20 degrees.  

X-ray studies showed no change since the last examination in 
January 2005.  The examiner estimated that the veteran's 
shoulder pain caused moderate impairment on most activities 
of daily living, as well as a limitation on the veteran's 
ability to work at his second job as a firearms instructor.  

The veteran's left shoulder disability is given the maximum 
rating, 20 percent, under DC 5203 for impairment of the 
clavicle or scapula.  Although the disability can also be 
rated on impairment of function of the contiguous joint, the 
record contains no evidence of movement restricted to 25 
degrees from the side to warrant a 30 percent rating under DC 
5201.

The Board has also considered an increased rating for 
functional impairment.  However, the veteran is already 
receiving a disability rating based on symptomatology that 
includes limitation of motion and functional loss due to pain 
on motion.  Evidence has shown limitation of motion following 
repetitive use; however, even when that effect is considered, 
the evidence of record does not show that there is any 
additional loss of function that causes the veteran's 
disability to more nearly approximate limitation of arm 
motion to 25 degrees from the side.  Although the veteran 
indicated that flareups rendered it impossible for him to 
perform some tasks as a firearms instructor, the evidence 
shows that his range of motion actually improved from his 
January 2005 VA examination.  Accordingly, a higher rating 
based on functional loss is not warranted.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The Board finds that the 20 percent rating assigned 
adequately reflects the clinically established impairment 
experienced by the veteran.

The Board has also considered whether higher ratings might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).   
However, the weight of the credible evidence demonstrates 
that the manifestations of the veteran's service connected 
left shoulder disability have warranted no more than a 20 
percent rating since September 28, 2002, the effective date 
of the grant of service connection. 

The Board has considered evaluating the veteran's service- 
connected left shoulder disability under other diagnostic 
codes.  38 C.F.R. § 4.71a, Diagnostic Code 5202, provides for 
evaluation of shoulder and arm disability based on impairment 
of the humerus, such as loss of head of the humerus; 
nonunion, fibrous union, or malunion of the humerus; or 
recurrent dislocation at the scapulohumeral joint.  The 
record is negative for a diagnosis of any pathology set forth 
under DC 5202; therefore the Board finds that DC 5202 is not 
applicable.  Similarly, Diagnostic Code 5200 (for ankylosis 
of the scapula and humerus) is not applicable, as ankylosis 
is not shown.

The Board must address referral to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
under 38 C.F.R.§ 3.321 (b)(1) only where circumstances are 
presented which the Director might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).   
Although the veteran's ability to perform the tasks of a 
firearms instructor may have been limited, the evidence of 
record also shows that the veteran has been gainfully 
employed as a case manager throughout the appeals period.  
The evidence does not demonstrate that the veteran's service-
connected left shoulder disorder presents an exceptional or 
unusual disability picture with related factors such as 
frequent periods of hospitalization as to render impractical 
the application of regular schedular standards.  
Consequently, the Board concludes that a remand for 
consideration of the assignment of an extraschedular rating 
is not warranted in this case.  See Floyd v. Brown, 8 Vet. 
App. 88, 96 (1996); see also Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign an evaluation greater than 20 percent 
for the veteran's service connected left shoulder disorder.  

Increased Initial Evaluation for Right and Left Tibia 
Disorders

Service connection was granted for right and left tibia 
disabilities by rating decision dated September 2002, and 10 
percent disability ratings under DC 5299-5262 were assigned.  

On a May 2002 pre-discharge examination, X-rays showed normal 
tibias.  The veteran complained of pain and weakness 
secondary to an in-service parachute accident, but no 
pathology was found.  His knees and ankles were also normal, 
with no evidence of limitation of motion.

On VA examination in January 2005, the veteran reported pain 
in the shins when walking up and down a flight of stairs.  
There was no inflammation, abnormal motion or deformity 
observed.  Assistive devices for walking were not required.  
There was no motion of a joint affected.  The veteran 
reported being unable to stand for prolonged periods of time.  
Flexion of the knees bilaterally was limited to 130 degrees 
out of a possible 140, with no limitation of extension.  
There was no additional limitation of motion on repetitive 
use.  There were no other significant physical findings.  X-
rays showed no evidence of recent fracture.  Impact on the 
veteran's activities of daily living was mild, and there was 
no impact on employability.  

The veteran received another VA examination in August 2007.   
He reported severe weekly flareups lasting 1-2 days, which 
caused painful walking, but there was no other change from 
his January 2005 examination.  The veteran reported time 
missed from his second job as a firearms instructor as a 
result of his flareups.  

The objective findings do not demonstrate evidence of 
malunion of the veteran's right tibia and fibula with 
moderate knee or ankle disability.  The veteran has described 
flare-ups of his tibia symptomatology, including increased 
pain and an inability to walk.  Significantly, however, the 
recent examinations of his tibias have been negative, with 
essentially normal ranges of motion, motor strength, and 
gait; the ability to walk without the aid of any ambulatory 
devices; and no tenderness, instability, swelling, effusion, 
or obvious deformity or abnormalities of his legs.  Further, 
the essentially normal ranges of motion of the veteran's 
knees and ankles do not support a rating based on limitation 
of motion of either of these joints.  Without such evidence, 
20 percent ratings for his service-connected right and left 
tibia leg disabilities are not warranted.  38 C.F.R. § 4.71a, 
DC 5262.   

Based on this evidence, the Board finds that the currently 
assigned 10 percent ratings for service connected residuals 
of right and left tibial stress reactions adequately portrays 
the functional impairment, pain, and weakness that the 
veteran experiences as a consequence of use of this 
extremity.  See DeLuca, 8 Vet. App. at 204-207; see also 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DCs 5260, 5261, 5271. 

There are no other potentially applicable Diagnostic Codes 
under which the veteran's right and left tibia disabilities 
could be rated.

The Board has considered whether higher ratings might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).   
However, the weight of the credible evidence demonstrates 
that the manifestations of the veteran's service connected 
right and left tibia disorders have warranted no more than a 
10 percent rating since September 28, 2002, the effective 
date of the grant of service connection. 

The Board must address referral to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
under 38 C.F.R.§ 3.321 (b)(1) only where circumstances are 
presented which the Director might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).   
Although the evidence shows some interference with his 
ability to maintain his second job as a firearms instructor, 
the evidence of record also shows that the veteran has been 
gainfully employed as a case manager throughout the appeals 
period.  The evidence does not demonstrate that the veteran's 
service-connected tibia disorders present an exceptional or 
unusual disability picture with related factors such as 
frequent periods of hospitalization as to render impractical 
the application of regular schedular standards.  
Consequently, the Board concludes that a remand for 
consideration of the assignment of an extraschedular rating 
is not warranted in this case.  See Floyd v. Brown, 8 Vet. 
App. 88, 96 (1996); see also Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign an evaluation greater than 10 percent 
for the veteran's service connected right and left tibia 
disorders.

Increased Initial Evaluation for Bilateral Pes Planus with 
Plantar Fasciitis for the Period Prior to August 3, 2007

Service connection for pes planus with plantar fasciitis was 
granted in a September 2002 rating decision, effective 
September 28, 2002, and a noncompensable evaluation was 
assigned.  In an August 2005 decision, the RO increased that 
evaluation to 10 percent.      

On VA examination in January 2005, the veteran reported 
bilateral foot pain.  He did not use corrective shoes or 
orthotic inserts.  He used no assistive devices for walking.  
He was unable to stand for prolonged periods or walk more 
than a quarter of a mile. He had flareups 2 to 3 times per 
week, resulting in decreased productivity and an inability to 
conduct in-home visits as a case manager. 

On physical examination, there was tenderness, swelling, 
redness and fatigability on standing and walking.  There were 
no callosities.  There was no abnormal motion or crepitus, 
edema, effusion or painful motion.  Pes planus was noted, 
with an inward bowing of the Achilles tendon on weight 
bearing.  

Based upon the January 2005 evaluation, the veteran's 
service-connected bilateral pes planus was no more than 
moderate, manifested by inward bowing of the tendon Achilles, 
and pain on manipulation and use of the feet.  Thus, 
entitlement to a rating in excess of 10 percent from 
September 28, 2002, to August 3, 2007, has not been shown.  
38 C.F.R. § 4.72, Diagnostic Code 5276.  

The Board also finds that no other potentially applicable 
diagnostic code affords the veteran a higher evaluation for 
service connected pes planus from September 28, 2002, to 
August 3, 2007.  Neither pes cavus nor malunion of the tarsal 
or metatarsal bones are shown in the medical evidence; thus, 
Diagnostic Codes 5278 and 5283 are not for application.  38 
C.F.R. § 4.72.   Similarly, there is no evidence of a 
separate foot injury that could be rated as moderately severe 
or severe under Diagnostic Code 5284.  Further, there is no 
actual loss of the foot that would allow a 40 percent 
evaluation under either Diagnostic Code 5283 or 5284.  

The Board must address referral to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
under 38 C.F.R.§ 3.321 (b)(1) only where circumstances are 
presented which the Director might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).   
Although the evidence shows some interference with his 
ability to perform his job, the evidence of record also shows 
that the veteran was gainfully employed as a case manager 
throughout the appeals period.  The evidence does not 
demonstrate that the veteran's service-connected bilateral 
foot disorders present an exceptional or unusual disability 
picture with related factors such as frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  Consequently, the Board 
concludes that a remand for consideration of the assignment 
of an extraschedular rating is not warranted.  See Floyd v. 
Brown, 8 Vet. App. 88, 96 (1996); see also Bagwell v. Brown, 
9 Vet. App. 337, 338-339 (1996).

The Board recognizes that the Court of Appeals for Veterans 
Claims (Court), in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
held that where an evaluation is based on limitation of 
motion, the question of whether pain and functional loss are 
additionally disabling must be considered.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59.  The Court has further held that where a 
diagnostic code is not predicated on a limited range of 
motion alone, the provisions of 38 C.F.R. §§ 4.40 and 4.45, 
with respect to pain, do not apply.  See Johnson v. Brown, 9 
Vet. App. 7, 11 (1996).  Inasmuch as Diagnostic Code 5276 is 
not based on limitation of motion, the provisions of 38 
C.F.R. §§ 4.40, 4.45 and 4.59 do not apply. 

Since August 3, 2007

On VA examination in August 2007, there was pain, stiffness 
and swelling upon walking and standing.  The veteran had 
weekly flareups of 1 to 2 days each, during which his ability 
to stand was affected.  He used orthotic inserts, which were 
of poor efficacy.  There was pain with manipulation of the 
arches and tenderness on palpation.  Observed were 
callosities and an unusual shoe wear pattern, demonstrative 
of an abnormal gait.  There was no pronation.  

Upon review, the criteria for a 30 percent evaluation for 
bilateral pes planus since August 3, 2007, are more nearly 
approximated under Diagnostic Code 5276.   The clinical 
evidence reflects that the veteran's service-connected pes 
planus is manifested by accentuated pain on manipulation and 
use, swelling upon use, and characteristic callosities.  
Resolving all doubt in the veteran's favor, the clinical 
evidence of record presents a disability picture which is 
more appropriately characterized as "severe."  However, 
there is no showing of marked pronation, extreme tenderness 
of plantar surfaces of the feet, marked inward displacement 
and severe spasm of the Achilles tendon on manipulation, not 
improved by orthopedic shoes or appliances, or other 
manifestations of pronounced impairment.    

The Board also finds that no other potentially applicable 
diagnostic code affords the veteran a higher evaluation for 
his bilateral foot disability since August 3, 2007.  
Bilateral claw foot (pes cavus) is not shown in the medical 
evidence and thus, Diagnostic Code 5278 is not for 
application.  38 C.F.R. § 4.72.  

The Board recognizes that the Court of Appeals for Veterans 
Claims (Court), in DeLuca v. Brown, 8 Vet. App. 202 (1995) 
held that where an evaluation is based on limitation of 
motion, the question of whether pain and functional loss are 
additionally disabling must be considered.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59.  The Court has held that where a diagnostic 
code is not predicated on a limited range of motion alone, 
the provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to 
pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996). Inasmuch as Diagnostic Code 5276 is not based on 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40, 
4.45 and 4.59 do not apply.


ORDER

Entitlement to an initial rating in excess of 20 percent for 
residuals of a left shoulder injury is denied.

Entitlement to an initial rating in excess of 10 percent for 
residuals of a right tibial stress reaction is denied.

Entitlement to an initial rating in excess of 10 percent for 
residuals of a left tibial stress reaction is denied.

For the period prior to August 3, 2007, an initial rating in 
excess of 10 percent for bilateral pes planus and plantar 
fasciitis is denied.

For the period from August 3, 2007, an initial rating of 30 
percent for bilateral pes planus and plantar fasciitis is 
allowed, subject to the regulations governing the award of 
monetary benefits.  


REMAND

The most recent VA examination of the veteran's spine was 
conducted in August 2007.  In September 2007, however, he 
underwent a surgical procedure on his lumbar spine.  He has 
also submitted treatment records dated 2007 and 2008 
documenting an exacerbation of his symptoms.  

The most recent VA mental health examination is dated 
February 2007.  VA clinical notes dated 2007 and 2008 
document a possible increase in severity of the veteran's 
symptoms dating from August 2007.  Beginning in August 2007, 
the veteran's GAF scores decreased, and the veteran's 
clinicians noted an increase in the frequency of panic 
attacks and other mental health symptomatology.   

VA is obliged to afford a veteran a contemporaneous 
examination where there is evidence of an increase in the 
severity of the disability.  See VAOPGCPREC 11-95 (1995).  
Thus, on remand, VA examinations of the veteran's 
degenerative disc disease and acquired psychiatric disorder 
should be scheduled.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
psychiatric examination in order to 
ascertain the current level of severity of 
his service-connected acquired psychiatric 
disorder, to include depression and PTSD.  
The claims folder should be reviewed prior 
to the examination, and a notation to the 
effect that this record review took place 
should be included in the report.  

The examiner is requested to determine all 
current manifestations associated with the 
veteran's service-connected acquired 
psychiatric disorder and to comment on 
their severity; and specifically address 
the degree of social and occupational 
impairment caused by the veteran's 
acquired psychiatric disorder.  A current 
Global Assessment of Functioning (GAF) 
scale score should be provided.   

2.  Schedule the veteran for a VA 
orthopedic examination to determine the 
current severity of his service-connected 
degenerative disc disease of the lumbar 
spine with osteophytosis.  The claims 
folder should be made available to the 
examiner for review and all necessary 
testing should be conducted.  The examiner 
should specify any neurological 
involvement and its degree of impairment.  
All indicated studies, including range of 
motion studies in degrees, should be 
performed.  If ankylosis is exhibited, the 
examiner should specify whether it is 
favorable or unfavorable.  The examiner is 
also asked to comment upon the duration 
and frequency of incapacitating episodes 
that have resulted in physician-prescribed 
bedrest. 

3.  After the above has been completed, 
readjudicate the issues on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issues on appeal 
continue to be denied, the veteran and his 
representative must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


